Russell, Judge.
The Supreme Court of Georgia having reversed the judgment of this court in Mead Corp. v. Liberty Mut. Ins. Co., 107 Ga. App. 167 (129 SE2d 162), the judgment of this court in the case is vacated, and in accordance with the *74opinion rendered by the Supreme Court, the judgment of the trial court sustaining the general demurrers and dismissing the petition is
Decided June 19, 1963.
Nall, Miller, Cadenhead & Dennis, A. Paul Cadenhead, Thomas A. Rice, for plaintiff in error.
Bryan, Carter, Ansley & Smith, W. Colquitt Carter, contra.

Affirmed.


Carlisle, P. J., and Eberhardt, J., concur.